UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36644 CALITHERA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 27-2366329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Oyster Point Blvd., Suite 200 South San Francisco, CA 94080 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code: (650)870-1000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ As of November 4, 2016, the registrant had 20,737,993 shares of common stock, $0.0001 par value per share, outstanding. Calithera Biosciences, Inc. Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2016 INDEX Page PARTI. FINANCIAL INFORMATION 3 Item1. Financial Statements (Unaudited) 3 Condensed Balance Sheets at September 30, 2016 and December 31, 2015 3 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2016 and 2015 4 Condensed Statements of Comprehensive Loss for the Three and Nine Months Ended September 30, 2016 and 2015 5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 6 Notes to Condensed Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PARTII. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 2 PART I. – FINANCIAL INFORMATION Item1. Financial Statements Calithera Biosciences, Inc.
